9 N.Y.3d 890 (2007)
KEITH HAYWOOD, Appellant,
v.
CURTIS DROWN, Respondent. (Action No. 1.)
KEITH HAYWOOD, Appellant,
v.
PAT SMITH et al., Respondents. (Action No. 2.)
Court of Appeals of the State of New York.
Submitted September 4, 2007.
Decided September 6, 2007.
Motion by Prisoners' Legal Services et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.